IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-60549
                          Summary Calendar



TEODORO BARRERA-GARCIA,

                                           Petitioner,


versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                           Respondent.


                         - - - - - - - - - -
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A39 295 979)
                         - - - - - - - - - -

                            May 17, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Teodoro Barrera-Garcia, a Mexican citizen, petitions for

review of the decision of the Board of Immigration Appeals (BIA).

Barrera argues that the BIA failed to exercise independent

judgment in reviewing the immigration judge’s (IJ’s) decision and

abused its discretion by denying Barrera him a waiver of

deportation pursuant to 8 U.S.C. § 1182(c), § 212(c) of the

Immigration and Nationality Act (INA).     The BIA exercised its

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-60549
                               - 2 -

independent judgment in reviewing the denial of waiver and did

not abuse its discretion in denying relief from deportation.      See

Ghassan v. INS, 972 F.2d 631, 635-36 (5th Cir. 1992); Diaz-

Resendez v. INS, 960 F.2d 493, 495 (5th Cir. 1992).

     Barrera also argues that one of the judges sitting on the

BIA did not exercise impartial judgment because he was a junior

judge to the immigration judge whose order the BIA was reviewing.

Barrera presents nothing other than his dissatisfaction with the

BIA’s decision as evidence of the judge’s bias.   To the extent

that Barrera is raising new arguments in his reply brief

concerning due process and C.F.R. violations regarding this

judicial-bias argument, Barrera is prohibited from raising such

issues.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     The petition for review is DENIED.